[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              April 17, 2008
                               No. 07-12989                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 06-20271-CR-AJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

HERODINE MARTINE PLUVIOSE,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 17, 2008)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Herodine Pluviose appeals her convictions for conspiracy to import cocaine,
importation of cocaine, conspiracy to possess with intent to distribute cocaine, and

possession with intent to distribute cocaine, in violation of, respectively, 21 U.S.C.

§§ 963, 952(a), 846, and 841(b)(1)(A). On appeal, she argues first that the district

court abused its discretion by denying her motion for a mistrial based on an

inappropriate comment by a government witness. She argues that the witness’

statement, that a defendant might cooperate with law enforcement in order to

receive a sentence reduction if she were “found guilty or pled guilty,” devastated

her presumption of innocence. She maintains that this inappropriate statement

could not be cured by any instruction to the jury. Pluviose argues second that the

district court erred when it instructed the jury on deliberate ignorance. She

contends that the instruction was improper because there was no evidence that she

consciously or deliberately avoided learning that she was carrying illegal drugs.

                                           I.

      We review the denial of a motion for a mistrial for an abuse of discretion.

United States v. Newsome, 475 F.3d 1221, 1227 (11th Cir.), cert. denied, 128 S.Ct.

218 (2007). Because a trial judge is in the “best position to evaluate the prejudicial

effect of a statement of evidence on the jury,” it is within that judge's discretion to

grant a mistrial. United States v. Delgado, 321 F.3d 1338, 1346-47 (11th Cir.

2003)(internal quotations and citations omitted).



                                            2
      “A mistrial should be granted if the defendant's substantial rights are

prejudicially affected. This occurs when there is a reasonable probability that, but

for the [incident that led to the motion], the outcome of the trial would have been

different.” Newsome, 475 F.3d at 1227. We “make[] this determination in the

context of the entire trial and in light of any curative instruction.” United States v.

Wilson, 149 F.3d 1298, 1301 (11th Cir. 1998) (quotation marks omitted). If the

district court gave an instruction, we will not reverse the denial of a mistrial unless

the prejudice was “incurable.” Delgado, 321 F.3d at 1347. “Furthermore, when

the record contains sufficient independent evidence of guilt, any error [is]

harmless.” Newsome, 475 F.3d at 1227. With respect to inappropriate comments

made by testifying witnesses, we have held that “[t]he voicing of potentially

prejudicial remarks by a witness is common, and any prejudice is generally cured

efficiently by cautionary instructions from the bench.” United States v. Evers, 569

F.2d 876, 879 (5th Cir. 1978). We also have stated that we assume that juries

follow the instructions of the trial judge. United States v. Kennard, 472 F.3d 851,

858 (11th Cir. 2006) cert. denied,127 S.Ct. 3004 (2007).

      Upon review of the record and consideration of the briefs of the parties, we

discern no reversible error. Here, Pluviose has failed to show that she suffered

substantial prejudice as a result of the district court's denial of her motion for a



                                            3
mistrial, and there was sufficient independent evidence of her guilt to render

harmless any error that may have occurred in this regard.

                                           II.

      We review a challenge to the substance of jury instructions de novo. United

States v. Stone, 9 F.3d 934, 937 (11th Cir. 1993). A deliberate ignorance

instruction “is appropriate only when there is evidence in the record showing the

defendant purposely contrived to avoid learning the truth.” Id. (internal quotations

and citation omitted). Such an instruction is not appropriate where the evidence

only points to either actual knowledge or no knowledge on the part of the

defendant. Id. The district court's decision to give an instruction regarding

deliberate ignorance is subject to harmless-error analysis. Id. Here, because

evidence was presented that supported a deliberate ignorance charge, the district

court did not err in so instructing the jury, and, even if the charge was erroneous, it

was harmless error because the evidence presented was sufficient to support a

conviction based on actual knowledge. Accordingly, we affirm Pluviose's

convictions.

      AFFIRMED.




                                           4